 EVAN WILLIAMS CONSTRUCTION CO., INC.EvanWilliams Construction Co., Inc.andMorrisRobinson.Case 21-CA-11716December 28, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn August 31, 1973, Administrative Law JudgeRichard D. Taplitz issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief. The General Counselfiled a brief in answer to Respondent's exceptions.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in, light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, EvanWilliamsConstruction Co., Inc., Los Angeles, California, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Administrative Law Judge'srecommended Order.iThe Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge It is the Board's established policy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrectStandard Dry Wall Products,Inc,91 NLRB 544, enfd 188 F 2d 362 (C.A 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings2 In the absence of any exceptions, we adopt,pro forma,the Administra-tiveLaw Judge's recommendation that our remedial order make noprovisions for employee Robinson's reinstatementDECISIONSTATEMENT OF THE CASERICHARD D. TAPLITZ, Administrative Law Judge: Thiscase was tried at Los Angeles, California, on June 20 and25, 1973.1 The charge was filed on April 13, by MorrisRobinson, an individual. The complaint issued on May 22,and as amended on June 7 and at the hearing, alleges thatEvanWilliamsConstructionCo., Inc., herein calledIAll dates are in 1973, unless otherwise specified2The transcript of the record is hereby corrected15Respondent, violated Section 8(axl) and (3) of theNational Labor Relations Act, as amended.IssuesThe primary issues are:Whether Respondent violatedSection 8(a)(3) and (1) of the Act by terminating theemployment of Morris Robinson between March 15 and19 and by permanently discharging him on April 19because he sought to enforce a collective-bargainingagreement and sought assistance from a union; andwhether Respondent violated Section 8(a)(1) of the Act bythreatening to discharge employees because they engagedin protected activity.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-exammnewitnesses, to argue orally, and to file briefs. Briefs, whichhave been carefully considered, were filed on behalf of theGeneral Counsel and the Respondent.Upon the entire record2 of the case and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a California corporation engaged as ageneralcontractor in the building and constructionindustry in Los Angeles, California, with its principal placeof business at 9419 South San Pedro Street, Los Angeles,California. Respondent annually performs services valuedin excess of $50,000 for the city of Los Angeles, California,which city annually purchases and receives materialsvalued in excess of $50,000 directly from suppliers locatedoutofCalifornia.The complaintalleges,the answeradmits, and I find that Respondent is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.II.THELABOR ORGANIZATION INVOLVEDThe parties stipulated and I find that Laborers' UnionLocal 300, Laborers' InternationalUnion of NorthAmerica, AFL-CIO, herein called the Union, is a labororganization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The Sequence of Events1.Background and the alleged threat to dischargeemployeesRespondent, a construction contractor, is a signatory toa collective-bargaining agreement with the Union. Duringearly 1973, Respondent was doing demolition work inconnection with a remodeling job at the Elisa Villageproject in east Los Angeles. On January 31, Respondent208 NLRB No. 11 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequested the referral of a construction laborer from theUnion and Morris Robinson was sent by the Union to thejob. Another construction laborer who had been referredby the Union, Major Dodson, was put on Respondent'spayroll at about that time. Both M. Robinson and Dodsonwere members of the Union.When M. Robinson and Dodson received their pay-checks in early February, they saw that the paycheck stubsdid not indicate any deductions for pension and welfarepayments that were due under the contract. In addition,the stubs did not indicate any payment for overtime whichthey had worked.3On a Monday morning in early February, M. Robinsonand Dodson went into the office of Evan Williams to speaktohim about this matter. Evan Williams and FredMcCrumbly were present. Williams is the principal ofEvan Williams Construction Co., Inc., and McCrumbly isthe superintendent on the job. Both are supervisors withinthe meaning of the Act .4 M. Robinson told Williams thatthey had been working more than 8 hours a day and hadonly been paid for 8 hours a day. He also said that thepaycheck stubs did not show anything being taken out forhealth and welfare or pension benefits. Williams told themthat they were troublemakers and that he was going to firethem. However, McCrumbly intervened with Williams andneither M. Robinson nor Dodson were discharged.52.The first dischargeInFebruary and March, M. Robinson was havingdifficulty cashing his paychecks.On one occasion hecashed a check at the Mini Mart Grocery Store. Thatcheck was returned to Mini Mart for insufficient fundswith a slip debiting the Mini Mart bank account for theamount of the check. Thomas Nix, Jr., the owner of thegrocery store, told M. Robinson that he couldn't cash hischecks anymore because Respondent would not honorthem.M. Robinson went to McCrumbly and complainedthat his checks were bouncing. McCrumbly told him thatat certain times there were not enough funds in the bank.On March 12, M. Robinson asked for and received the dayoff and went to the bank upon which Respondent's checkswere drawn. The president of the bank told him that hecouldn't cash a check because there weren't sufficientfunds. At that time Robinson had several uncashed checks.3This finding is based on the credited testimony of M Robinson whichwas in large part corroborated by Dodson, Though Evan Williams, theprincipal in Respondent, introduced evidence that pension and welfarecontributions were eventually made on behalf of M Robinson and Dodsonfor February, there is no credible evidence in the record to shed doubt onM Robinson's assertion that the pay stubs failed to show those paymentsand that overtime was not paid at that time.4 The complaint alleges, the answer admits, and I find that Williams is asupervisor within the meaning of Section 2(11) of the Act and an agent ofRespondent The uncontradicted testimony of M Robinson establishes thatMcCrumbly both hired and fired employees I find that McCrumbly is asupervisor within the meaning of Section 2(11) of the Act5These findings are based on the credited testimony of M Robinsonwhich was corroborated in large measure by the testimony of DodsonWilliams, though he did not mention it in his testimony, made a closingstatement in which he denied calling anyone a troublemakerWilliamstestified that at this meeting Robinson and Dodson asked for more moneyand he explained what his budget was I credit M. Robinson6These findings are based on the credited testimony of M. Robinson, W.Robinson, and Thomas Nix, Jr The testimony of those three witnesses wasHe went back to the job and told McCrumbly that he wasstillhaving trouble cashing his checks. He also toldMcCrumbly that if he couldn't cash them anywhere else hewould have to go to the Union to cash them. On March 14,M. Robinson went to the union office and the Unioncashed one of his checks. The following day, March 15, at6:30 p.m.,McCrumbly fired M. Robinson. McCrumblytoldM. Robinson that he was a good worker but he(McCrumbly) was going to have to let him go and that M.Robinson should not have gone to the Union. In addition,McCrumblysaidthatM. Robinson had started trouble bygoing to the Union. The next day, Friday, March 16, M.Robinson called the Union's field representative,WillieRobinson, and told him the circumstances of his discharge.W. Robinson said that he would check it out. On Monday,March 19, W. Robinson called Williams and asked himabout M. Robinson's paycheck. Williams told him that itwas a lie and that he didn't have any bad checks. W.Robinson replied that he would go to the market and pickup the check. W. Robinson then went to Mini Mart andspoke to Nix. Nix told him that he did have trouble withthe check but that he had redeposited it and did not havepossession of it. W. Robinson then went to Williams' officeand spoke to Williams about thematter.Williams said thathe would make the check good. Williams also complainedtoW. Robinson that M. Robinson had gone to the Unionabout the problem rather than seeing him directly. W.Robinson replied that M. Robinson had spoken to thesupervisor.W. Robinson specifically asked whyM.Robinson had been terminated and Williams replied: "Idon't have no use for a son of a bitch that will go to theUnion."At that point W. Robinson insisted that M.Robinson be reinstated andWilliams agreed to takeRobinson back. M. Robinson went back to work on March19.63.The second dischargeWhen M. Robinson was reinstated on March 19,Williams told him that he (M. Robinson) was the newlabor foreman. As the labor foreman, M. Robinson did nothave power to hire, fire, or recommend hiring or firing, buthe did become responsible for writing in the time that otherpeople on the job worked.? There is no contention that M.Robinson was a supervisor within the meaning of the Act.both independently credible and mutually corroborativeMuch of it wasuncontradictedWilliams testified that he had an overdraft at the bank, buthe also acknowledged that he could not say whether there were sufficientfunds in his account at all times to cover all the checks he wrote and that hecouldn't answer whether some of Robinson's checks had bounced or not.Williams pointed to the fact that none of M. Robinson's cancelled checkshad "insufficient funds"stamped on them However,the credible evidenceof M Robinson,W Robinson and Nix clearly establishes that M Robinsonwas having difficulty with at least one paycheck. In addition, it is noted thatDodson credibly testified that he had two paychecks that bounced and hadto be redeposited7This finding is based on the credited testimony of M Robinson.Williams testified that he never told M Robinson that he was a laborforeman. Employee W. B. Roberts testified that Williams told him thatMcCrumblywas in charge of the project and that no one other than M.Robinson told him that M Robinson was a foreman The testimony of WB Roberts was not necessarily inconsistent with that of M Robinson. If MRobinson was told by Williams that he was a labor foreman,M Robinsonmay have been the one who passed that information to other employees Asbetween M Robinson and Williams,Icredit M. Robinson, EVAN WILLIAMS CONSTRUCTION CO., INC.17Under the contract, the labor foreman's position is to bepaid 50 cents an hour above the amount paid to laborers.Though M. Robinson was made a labor foreman onMarch 19, he did not receive the 50-cent-an-hour incre-ment. On Friday, April 6, he went to Respondent's officeand complained to the timekeeper that he had not receivedthe extra pay for being a labor foreman. The timekeeperreplied that he hadn't heard anything about M. Robinson'sbeing a foreman. The timekeeper then told him to get outand that he seemed to be wanting to start trouble.8The next working day was Monday, April 9, and M.Robinson was scheduled to report to work at 8 a.m. At 6a.m. that morning McCrumbly came to where Robinsonlived, gave him a check, and told him that work was slow,there had to be a layoff, and that he (M. Robinson) waslaid off.Dodson credibly testified that at the time of M.Robinson's layoff, there was still work available for M.Robinson to do. Dodson worked for about 2 weeks afterM. Robinson was discharged and then he, too, wasdischarged.Williams testified that M. Robinson was laid off solelybecause the project had reached a point where his workwas no longer needed. According to Williams, constructionlaborers were hired for the single job they were working onand as the work was completed they were laid off. I creditWilliams' assertion that M. Robinson was hired for theparticular job at the Elisa project, but I do not credit hisassertion theM. Robinson's work was no longer needed atthe time of his discharge. Dodson was doing similar workand was in a position to see what work was left to be done.Dodson credibly testified that after M. Robinson's dis-charge, he had to work some overtime. I credit Dodsonover Williams.9B.Analysis and ConclusionsIn early February,M. Robinson and Dodson com-plained to Williams concerning the failure of the paycheckstubs to indicate withholding for welfare and pension, aswell as the lack of overtime pay. That protest was aprotected activity under Section 7 of the Act, whether it isviewed as the initial informal airing of a grievance underthe contract or as a concerted protest relating to terms andconditions of employment. By first telling them that he wasgoing to discharge them and then revoking that discharge,Williamswas in effect threatening to discharge thembecause they were engaging in that activity. Such a threatinterfereswith the rights guaranteed to employees underSection 7 of the Act and violates Section 8(a)(1) of the Act.I therefore find that Respondent violated Section 8(a)(1) oftheAct by threatening to discharge M. Robinson andDodson because they engaged in activities protected bySection 7 of the Act.Respondent discharged M. Robinsonlon March 15 anddid not reinstate him until March 19 because M. Robinsonwent to the Union to cash a paycheck. Williams admittedto field representativeW. Robinson in their conversation9These findings are based on the credited testimony of M RobinsonThe timekeeper did not testify. Dodson, who was also present, averred thatthe timekeeper told Robinson to go home and also told him that they wouldtalk about it the following week. Dodson did not mention the "troublemak-on March 19 that that was the reason. As W. Robinsoncredibly testified,Williams told him, "I don't have no usefora son of a bitch that will go to the Union." IndischargingM. Robinson for that reason, Respondentviolated Section 8(a)(1) of the Act by interfering with M.Robinson's right to engage in concerted activity .andviolatedSection 8(a)(3) of the Act by discouragingmembership in the Union.Respondent executed a collective-bargaining agreementwith the Union and sought the referral of employeesthrough the Union. Thus it appears that Respondent doesnot bear an animus toward the Union in itself. However,Williams' conduct indicates that he has a strong resent-ment against anyone who even questions his way of doingbusiness. Thus, when M. Robinson and Dodson raised thepaycheck stub and overtime issues, he threatened to firethem. Later, when M. Robinson went to the Union to casha paycheck because of his problems with the negotiabilityof those checks, Williams did fire him. M. Robinson wasreinstated only upon the intervention of the Union. Thisbackground must be viewed in evaluating the reasonbehind the discharge of M. Robinson on April 9. On theworkday preceding the discharge,M. Robinson com-plained to the timekeeper that he was not being paid the50-cent-an-hour differential due under the contract tolabor foremen. The timekeeper did not know about M.Robinson's designation as a labor foreman, but as thekeeper of the records it would be his duty to keep thoserecords accurate. The inference is warranted that thetimekeeper related this incident to higher management iffor no other reason than to check on M. Robinson's claim.On the following working day, McCrumbly sought M.Robinson out 2 hours before he was scheduled to work andtold him that he was laid off. That layoff falls in the sametype of pattern as the prior threat and discharge. In allthree situations, employees questionedWilliam's proce-dures and Williams struck out against them. M. Robinson'sattempt to enforce the contract by securing the 50-cent-an-hour wage differential was an activity protected by Section7 of the Act. Under these circumstances, I believe that theGeneral Counsel has establisheda prima faciecase thatRobinson was discharged on April 9 because of his attemptto enforce the contract by securing the 50-cent-an-hourwage differential. Respondent defends with a claim that M.Robinson was discharged solely because there was no workavailable for him to do. As found above, I have creditedDodson's testimony to the contrary and discreditedWilliams' testimony in that regard. I therefore find thatRespondent interfered with M. Robinson's rights underSection 7 of the Act and discouraged membership in theUnion in violation of Section 8(a)(1) and (3) of the Act bydischarging him because he sought enforcement of thecontract.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,er" part of the conversation, but I credit M. Robinson with regard to hisassertion in that regard.9 It is noted that McCrumbly, who as job superintendent would haveknown what work was left to be done, did not testify 18DECISIONS'OF NATIONALLABOR RELATIONS BOARDabove, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engagedin certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent terminated the employ-ment of M. Robinson on March 15 and did not reinstatehim until March 19, and thereafter prematurely dischargedhim on April 9 when there was work available for him todo, thereby violated Section 8(a)(3) and (1) of the Act, Ishall recommend that Respondent be ordered to make M.Robinson whole for any loss of pay resulting from thosedischarges by payment to him of a sum of money equal tothe amount he normally would have earnedas wages fromRespondent between March 15 and 19 and after April 9,less net earningsduring that period. Such backpay shall becomputed on a quarterly basis in themannerprescribed inF.W.WoolworthCompany,90NLRB 289, and shallincludeinterestat 6 percent, as provided inIsis Plumbing &Heating Co.,138 NLRB 716.10It isfurther recommended that Respondent be orderedto preserve and, upon request, make available to the Boardor its agents, for examination and copying, all payrollrecords, social security payment records, timecards, per-sonnel records and reports, and all other records necessaryto analyze the amount of backpay due.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By discharging Morris Robinson on March 15 andrefusing to reinstate him until March 19 because he soughtassistance from the Union in cashing his paycheck,Respondent violated Section 8(a)(3) of the Act. '4.By discharging Morris Robinson on April 9 becausehe sought to enforce Respondent's contract with theUnion, Respondent violated Section 8(a)(3) of the Act.5.By the foregoing conduct and by threatening todischarge employees because they questioned Respon-dent's failure to list pension and welfare payments oncheck stubs and its failure to pay overtime pay, Respon-dent interfered with, restrained, and coerced employees inthe exercise of their rights guaranteed to them by Section 7of the Act, in violation of Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, and conclusions oflaw, and upon the entire record,and pursuant to Section10(c) of theAct, Ihereby issue the following recommend-ed:ORDER i iRespondent, Evan Williams Construction Co., Inc., itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging, refusing to reinstate, or otherwisediscriminate against any employee because that employeeseeks assistance from the Laborers' Union Local 300,Laborers'InternationalUnion of North America,AFL-CIO, in cashing a paycheck or because that employ-ee seeks to enforce its contract with the Union.(b)Threatening to discharge employees because theyquestion its failure to list pension and welfare payments oncheck stubs and its failure to pay overtime pay.(c) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir rights guaranteed to them in Section 7 of the Act.2.Take the following affirmative action to effectuatethe policies of the Act:(a)Make Morris Robinson whole for his loss of earningsin the manner set forth in the section of this Decisionentitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due.(c) Post at its place of business at 9419 South San PedroStreet, Los Angeles, California, and at all jobsites where itis currently working, copies of the attached notice marked"Appendix." 12 Copies of the notice on forms provided bytheRegional Director for Region 21, after being dulysigned by Respondent's authorized representative, shall beposted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafterin conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 21, inwriting,within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.10The General Counsel's briefrequests that an order issue requiringbackpay to M Robinson,but there is no request for a reinstatement orderIt thus appears that the General Counsel is satisfied that the job for whichM Robinson was hired has now been completed I shall therefore notrecommend a reinstatement orderiiIn the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings, conclusions,and order,and all objections thereto shall bedeemed waived for all purposes12 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelationsBoard" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board " EVAN WILLIAMS CONSTRUCTION CO., INC.19APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentPursuant to the recommended Order of an AdministrativeLaw Judge of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:After a trial at which all sides had a chance to giveevidence, an Administrative Law Judge of the NationalLabor Relations Board has found that we violated theNational Labor Relations Act, and has ordered us to postthis notice.The Act gives all employees these rights:To engage in self-organization;To form, join or help unions;To bargain collectively through a representa-tive of their own choosing;To act together for collective bargaining orother mutual aid or protection;To refrain from any or all these things exceptto the extent that membership in a union may berequired pursuant to a lawful union-securityclause.WE WILL NOT do anything that interferes with,restrains,or coerces employees with respect to theserights.WE WILL NOT discharge, refuse to reinstate, orotherwise discriminate against any employee becausethat employee seeks assistance from the Laborers'Union Local 300, Laborers' International Union ofNorth America, AFL-CIO,in cashinga paycheck orbecause that= employee seeks to enforce our contractwith that Union.WE WILL NOT threaten to discharge employeesbecause they question our failure to, list pension andwelfare payments on check stubs and our failure to payovertime pay.WE WILL make Morris Robinson whole by payinghim backpay with interest at 6 percent.DatedByEVAN WILLIAMSCONSTRUCTION CO., INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office,Eastern Columbia Building,849 South Broadway, Los Angeles, California 90014,Telephone 213-688-5229.